Citation Nr: 0527981	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  98-05 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1.  Entitlement to an increased rating for a scar of the 
nose, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for residuals of shell 
fragment wounds of the right thigh, currently evaluated as 10 
percent disabling.

3.  Entitlement to a compensable evaluation for scars of the 
pubic area, right anterior abdomen, and post-operative 
residuals of warts.  


REPRESENTATION

Veteran represented by:     Disabled American Veterans





INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision by the Oakland, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case is now before the Reno, Nevada VA RO.  

The veteran did not file a substantive appeal on the issue of 
entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus; therefore, the Board has no 
jurisdiction over this issue.  The Board remanded the case to 
the RO in February 2004.  


FINDINGS OF FACT

1.  In September 2004, prior to the promulgation of a 
decision in the appeal, the veteran stated that he wished to 
withdrawal the appeal pertaining to the issue of entitlement 
to an increased evaluation for scar of the nose.

2.  The competent medical evidence shows that the residuals 
of shell fragment wounds of the right thigh are productive of 
no more than moderate injury to Muscle Group XIV.  

3.  The competent evidence is evenly balanced on whether the 
residual scar of the right thigh is tender and painful on 
objective examination under the rating criteria in effect 
prior to August 30, 2002.  

4.  The competent medical evidence shows that the scars of 
the pubic area, right anterior abdomen, and post-operative 
residuals of warts are not tender and painful on objective 
examination.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal 
pertaining to entitlement to increased evaluation for scar of 
the nose have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2005).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for residual muscle damage from shell 
fragment wounds of the right thigh have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.55, 4.56, 4.73, Diagnostic Code 5314 (1996) and 
(2005).  

3.  The criteria for entitlement to a disability evaluation 
of 10 percent for a residual scar from shell fragment wounds 
of the right thigh, under the rating criteria in effect prior 
to August 30, 2002, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2001); 38 C.F.R. §§ 3.159, 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2005).  

4.  The criteria for entitlement to a compensable evaluation 
of 10 percent for scars of the pubic area, right anterior 
abdomen, and post-operative residuals of warts have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2001); 38 
C.F.R. §§ 3.159, 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, 7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  Withdrawal may 
be made on the record at hearing.  38 C.F.R. § 20.204 (2005).  
Here, the veteran, in a September 2004 statement, withdrew 
his appeal as to entitlement to increased evaluation for scar 
of the nose.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the Board remanded the case to the RO in 
February 2004 so the RO could provide the veteran the veteran 
the VCAA notification requirements for an increased rating.  
In a March 2004 letter RO provided the veteran the VCAA 
notification requirements.  Although the VCAA notice was not 
issued prior to the January 1998 rating decision, that rating 
decision was issued prior to the passage of the VCAA and the 
Board finds that this did not result in prejudicial error in 
this case.  

The above correspondence notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, service department, 
Social Security, and other federal agencies.  The RO advised 
the veteran that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence. The veteran 
was asked to submit any evidence in his possession. 

Additionally, the RO notified the veteran the reasons why he 
was not entitled to higher ratings in the March 1998 
statement of the case and the June 2002, January 2003, 
September 2004 and December 2004 supplemental statements of 
the case.  The statement of the case and the supplemental 
statements of the case also fully provided the laws and 
regulations pertaining to entitlement to the benefits sought, 
and included a detailed explanation as to why the veteran had 
no entitlement under the applicable laws and regulations 
based on the evidence provided.  The duty to notify the 
veteran has been satisfied under the circumstances of this 
case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In the 
present case, the evidence includes the service medical 
records, and post-service VA medical treatment records.  
After receiving the December 2004 supplemental statement of 
the case the veteran filed a written waiver of any further 
due process in this case.  He stated he had no additional 
evidence to submit in support of his claim and requested VA 
to proceed to a final decision on these issues.  It does not 
appear that there are additional medical treatment records 
that are necessary to proceed to a decision in this case.  

Additionally, the veteran underwent VA compensation 
examinations during the course of his appeal.  The 
examination findings accurately reflect the overall severity 
of the residuals from the veteran's service-connected 
disabilities.  Given the facts of this case, the Board finds 
that an additional medical examination is not necessary; 
rather, it is appropriate to proceed with consideration of 
the issues being decided in this case based on the evidence 
of record.  An additional VA examination is unnecessary in 
this case because the medical evidence already of record 
establishes entitlement to a separate rating for a scar of 
the right thigh and also shows there is no reasonable 
possibility that another VA examination would substantiate 
his remaining claims for increased disability compensation.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In light of the foregoing, the Board is satisfied that all 
relevant facts on the issues have been adequately developed 
to the extent possible; no further assistance to appellant in 
developing the facts pertinent to the issues is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran seeks an increased rating for the service-
connected residuals of shell fragment wounds of the right 
thigh.  He also seeks a compensable evaluation for scars of 
the pubic area, right anterior abdomen, and post-operative 
residuals of warts.  He does not make any specific 
allegations in support of his claim but merely contends that 
his service-connected disabilities, especially the residuals 
of shell fragment wounds of the right thigh, warrant an 
increased rating.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The Board notes that the provisions of 38 C.F.R. § 4.14 
preclude the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses.  
However, impairment associated with a veteran's service-
connected disability may be rated separately unless it 
constitutes the same disability or the same manifestation.  
The critical element is that none of the symptomatology for 
any of the disorders is duplicative of or overlapping with 
symptomatology of the other conditions.  See Esteban v. 
Brown, 6 Vet. App. 259 (1995).

During the pendency of this appeal, VA amended the Rating 
Schedule with respect to the rating criteria for muscle 
disabilities and the rating criteria for skin disabilities.  
See 62 Fed. Reg. 30235 (1997) (muscle injuries) and 67 Fed. 
Reg. 49596 (2002) (skin disabilities).  Pursuant to governing 
legal precedent, when a new statute is enacted or a new 
regulation is issued while a claim is pending before VA, VA 
must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  See VAOPGCPREC 7-03, 69 Fed. Reg. 25,179 
(November 19, 2003), citing to Landgraf v. USI Film Products, 
511 U.S. 244 (1994).  In increased rating cases such as this 
one, where the rating criteria is amended during the course 
of the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991). 

Additionally, the VA General Counsel has determined that 
amended rating criteria may be applied only for periods from 
and after the effective date of the regulatory change. The 
Board may apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-00; 65 Fed. Reg. 
33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) (2002); 38 
C.F.R. § 3.114 (2005).

The Board will first consider whether a compensable rating 
may be assigned for residuals of the veteran's shell fragment 
wound on the basis of muscle injury and will follow with a 
discussion of a rating based on scars. 

A.  Shell fragment wound of the right thigh

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered. 38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations. Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Residuals of shell fragment wounds to the various muscle 
groups are rated generally under the provisions of 38 C.F.R. 
§ 4.73.  The schedular criteria for muscle injuries 
evaluated, as well as the provisions of 38 C.F.R. 4.55, 4.56 
that relate to evaluation of muscle injuries, were revised 
effective July 3, 1997, as set forth in 38 C.F.R. 4.55, 4.56, 
and 4.72.  See 62 Fed. Reg. 30,237-240 (1997).  For instance, 
38 C.F.R. 4.72 was removed and the provisions contained in 
that regulation was incorporated into the provisions of 38 
C.F.R. 4.56 (2005).  The revised Rating Schedule provisions 
were not promulgated to substantively change the criteria, 
but rather "to update this portion of the rating schedule to 
ensure that it uses current medical terminology and 
unambiguous criteria."  62 Fed. Reg. at 30,235.

A review of the pertinent regulations, specifically 38 C.F.R. 
4.73, Diagnostic Code (DC) 5314, reveals no changes in the 
evaluations provided for the classifications of disability 
from muscle injuries (slight, moderate, moderately severe, 
and severe).

The regulatory changes did not result in any material change 
to the respective rating criteria for the veteran's affected 
muscle group, which both before and after the regulatory 
changes is evaluated under DC 5314.  

The veteran's service-connected residuals of shell fragment 
wounds of the right thigh in Muscle Group XIV are currently 
evaluated as 10 percent disabling, indicating a moderately 
muscle disability.  In order for an increased rating to be 
assigned, the veteran must be shown to have a moderately 
severe injury to Muscle Group XIV.  38 C.F.R. § 4.73, 
Diagnostic Code 5314.  

Under 38 C.F.R. § 4.73, Diagnostic Code 5314, for rating 
injury to muscle group XIV, it is noted the muscles function 
to provide extension of the knee, simultaneous flexion of the 
hip and flexion of the knee, tension of fascia lata and 
iliotibial (Maissiat's) band acting with muscle group XVII 
[of the pelvic girdle] in postural support of the body, and 
acting with hamstrings in synchronizing the hip and knee.  
These anterior thigh group muscles are the sartorius, rectus 
femoris, vastus externus, vastus intermedius, vastus 
internus, and tensor vaginae femoris.  A moderate disability 
warrants a 10 percent rating, a moderately severe disability 
warrants a 30 percent rating, and a severe disability 
warrants a 40 percent rating.  38 C.F.R. § 4.73, Diagnostic 
Code 5314.

For rating purposes, the skeletal muscles of the body are 
divided into muscle groups in specified anatomical regions. 
38 C.F.R. § 4.55(b). Muscle injury ratings will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions. 38 C.F.R. § 4.55(a). The combined evaluation of 
muscle groups acting upon a single unankylosed joint must 
generally be lower than the evaluation for unfavorable 
ankylosis of that joint. 38 C.F.R. § 4.55(d).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement. 38 C.F.R. § 
4.56(c).  Functional loss must be considered for any 
musculoskeletal disability.  DeLuca v. Brown, 8 Vet. App. at 
206.

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings. 
38 C.F.R. § 4.56.

Under the old regulations, effective prior to the revisions 
for rating muscle injuries, the regulations classified muscle 
injuries into four general categories: slight, moderate, 
moderately severe, and severe. Separate evaluations were 
assigned for the various degrees of disability. Residuals of 
gunshot and shell fragment wounds were evaluated on the basis 
of the velocity, projection and size of the missile that 
inflicted the wounds; extent of the initial injury and 
duration of hospitalization; the therapeutic measures 
required to treat the disability; and current objective 
findings, such as evidence of damage to muscles, nerves and 
bones resulting in pain, weakness, limited or excessive 
motion, shortening of extremities, scarring, or loss of 
sensation. 38 C.F.R. § 4.56 (1996).

Slight disability of the muscle anticipated a simple muscle 
wound without debridement or infection with the effects of 
laceration with a history of a wound of slight severity and 
relieved with brief treatment and return to duty. A history 
of healing with good functional results without consistent 
complaints of the cardinal symptoms of muscle injury or 
painful residuals was also contemplated. Objective findings 
of a slight disability included minimal scar, slight, if any, 
evidence of fascial defect, atrophy, or impaired tonus, and 
no significant impairment of function or retained metallic 
fragments. 38 C.F.R. § 4.56(a) (1996).

Moderate disability of the muscle anticipated a through-and- 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection. A history consistent 
with a moderate disability would include evidence of 
hospitalization in service or treatment of the wound, and 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use. 
Objective findings included entrance, and if present, exit 
scars indicating a short track of missile, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
of definite weakness or fatigue in comparative tests. 38 
C.F.R. § 4.56(b) (1996).

A moderately severe disability of the muscles anticipated a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of the soft 
parts, and intermuscular scarring. There should be a history 
of hospitalization for a prolonged period of treatment of the 
wound in service. A record of cardinal symptoms, such as loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and evidence of unemployability because of inability to keep 
up work requirements should be considered. Objective findings 
should include entrance and exit scars indicating a track of 
a missile through one or more muscle groups. Objective 
findings should also include indications on palpation of loss 
of deep fascia, moderate loss of muscle substance, or normal 
firm resistance of muscles compared to a sound side. Tests of 
strength and endurance compared with sound side should 
demonstrate positive evidence of moderately severe loss. 38 
C.F.R. § 4.56(c) (1996).

A severe muscle disability resulted from a through-and- 
through or deep-penetrating wound due to high velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, with intermuscular binding and cicatrization and 
service medical records or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound. Objective findings may include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track, palpation showing moderate or extensive loss 
of deep fasciae or muscle substance, or soft flabby muscles 
in wound area and abnormal swelling and hardening of muscles 
in contraction. Tests of strength, endurance, or coordinated 
movements compared with the sound side would show positive 
evidence of severe impairment of function. 38 C.F.R. § 
4.56(d) (1996).

If present, the following were also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current and electro-diagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; or induration or atrophy of an entire muscle 
following simple piercing by a projectile. 38 C.F.R. § 
4.56(d) (1996).

In addition, in rating injuries of the musculoskeletal 
system, attention was first given to the deepest structures 
injured (bones, joints and nerves). A through-and-through 
injury, with muscle damage, was at least a moderate injury 
for each group of muscles damaged. Entitlement to a rating of 
severe grade was established when there is a history of a 
compound comminuted fracture and definite muscle or tendon 
damage from the missile. 38 C.F.R. § 4.72 (1996).

Under the revised regulations, effective July 3, 1997, 38 
C.F.R. 4.56, governing the evaluation of muscle disabilities 
reflects that: (a) An open comminuted fracture with muscle or 
tendon will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal; (b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged; (c) For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) 
Under Diagnostic Codes 5301 through 5323, in pertinent part, 
disabilities resulting from muscle injuries shall be 
classified as follows:

Moderate disability of a muscle anticipates a through-and- 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection. A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use. Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue. 38 C.F.R. 4.56(d)(2).

A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring. There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements. Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups. Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side. Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment. 38 C.F.R. 4.56(d)(3).

Severe disability of muscles contemplates through-and- 
through or deep penetrating wounds due to high velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring. There are 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track. Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area. Muscles swell and harden abnormally in 
contraction. Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests. (D) Visible 
or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles. (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezium 
and serratus in wounds of the shoulder girdle. (G) Induration 
or atrophy of an entire muscle following simple piercing by a 
projectile. 38 C.F.R. 4.56(d)(4).

In Myler v. Derwinski, 1 Vet. App. 571, 574 (1991), the Court 
interpreted the applicable regulations as providing that a 
through-and-through muscle wound was to be rated as at least 
of the moderate degree of injury for each muscle group 
injured. The Court has also held that the regulation appeared 
to require "muscle damage" but specified no minimum degree of 
damage in order for the injury to be of moderate degree. See 
Beyrle v. Brown, 9 Vet. App. 377, 385 (1996).

VA regulations also provide that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. A little used part of 
the musculoskeletal system may be expected to show evidence 
of disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like. 38 C.F.R. § 4.40 
(2005).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Service medical records and the post-service VA examination 
in November 1969 show the veteran sustained shrapnel wounds 
to the right thigh in 1967.  The wound was cleaned and the 
veteran returned to duty.  The evidence shows there was no 
nerve, bone, or joint involvement.  X-ray examination 
revealed a small metallic foreign body in the anterior 
lateral portion of the proximal thigh and another in the soft 
tissue of the mid-thigh, posteriorly.  The residual scar was 
well healed, non-keloid, and painless to touch.  The veteran 
had normal function and normal structures anatomically and 
physiologically.  Based on these findings, the RO, in January 
1970, granted service connection for residuals of the shell 
fragment wounds and assigned a 10 percent rating, effective 
April 24, 1969.  This disability rating has remained in 
effect since that time.  

The most probative evidence in this case regarding the 
severity of the residuals from the veteran's shell fragment 
wounds consists of the VA compensation examinations performed 
in August 1998, October 2002, and June 2004.  These findings 
demonstrate that an increased rating is not warranted based 
on injury to Muscle Group XIV.  

During the August 1998 VA examination, the only complaint 
regarding the residuals of his wound pertained to the 
residual scar.  The veteran denied any history of muscle 
weakness.  On physical examination there was no visible 
quadriceps muscle wasting.  Thigh circumference was 50 
centimeters, bilaterally.  This physician, who reviewed the 
claims folder in connection with the examination, concluded 
that there was no evidence of muscle injury.  

During the October 2002 VA examination, the examiner noted 
the entrance wound at the right lateral thigh, which measured 
5 centimeters by 0.5 centimeters.  Physical examination 
showed no underlying tissue loss.  The examiner described the 
veteran's overall symptoms as mild.  Examination did not 
disclose any functional limitation as a result of the shell 
fragment wounds.  

During the June 2004 VA examination, the VA physician 
certified that the claims folder was reviewed in conjunction 
with the examination.  The residual scar measured 
approximately 3 inches in length by 2-to-3 centimeters in 
width.  The exact muscles injured as a result of the wound 
was the iliotibial band and the right vastus lateralis.  
However, physical examination showed there was no damage to 
bony structures, nerves, or vascular structures.  In 
addition, there was no muscle pain except for stiffness over 
the scar.  There were no tumors of muscles or other symptoms.  
There was no evidence of tissue loss, adhesions, or tendon 
damage.  The veteran had good muscle strength and there was 
no muscle herniation or loss of muscle function.  Range of 
motion testing showed 128-to-130 degrees of flexion and 0 
degrees of extension.  Based on as assessment of the 
veteran's overall symptoms and impairment due to injury to 
Muscle Group XIV, the physician concluded that the veteran 
has a functional loss of the right knee of 0-to-5 percent 
when taking into account functional loss due to pain.  This 
physician concluded that the residual disability from the 
shrapnel injury to the right thigh has resulted in no more 
than a moderate functional disability.  

The above medical findings are consistent with the current 10 
percent disability rating for moderate injury to Muscle Group 
XIV.  These findings are particularly probative of the issue 
because two of the three VA examiners reviewed all the 
evidence in connection with their physical examination of the 
veteran.  They do not show that the veteran's disability has 
resulted in moderately severe injury to Muscle Group XIV.  
There are no other competent medical findings of record 
showing there is injury to this Muscle Group other than 
described in these examinations.  In addition, the veteran 
does not contend that he has had before or now experiences 
significant functional impairment as a result of the injury 
to Muscle Group XIV.  

For these reasons, the Board finds that the preponderance of 
the evidence does not show that the residuals of shell 
fragment wounds of the right thigh are productive of more 
than moderate injury to Muscle Group XIV.  The Board 
concludes that the criteria for entitlement to a disability 
evaluation in excess of 10 percent for residual muscle damage 
from shell fragment wounds of the right thigh have not been 
met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 4. 73 
Diagnostic Code 5314.  

Because the regulations to evaluate muscle disability do not 
take into account scarring except as a description of the 
severity of the muscle injury, the Board will consider 
whether the veteran is entitled to an additional disability 
rating under the criteria for evaluating scars.  Again, the 
critical element is that none of the symptomatology for any 
of the conditions is duplicative of or overlapping with 
symptomatology of the other conditions.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

B.  Scars

The Board notes that effective August 30, 2002, VA amended 
the rating criteria for evaluating skin disabilities, 
including scars. See 67 Fed. Reg. 49596.  Prior to August 30, 
2002, scars, in pertinent part, were evaluated as follows: 
poorly nourished superficial scars with repeated ulceration 
warranted a 10 percent evaluation. 38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2001).  Superficial scars that were 
tender and painful on objective demonstration warranted a 10 
percent evaluation under Diagnostic Code 7804, and scars 
could also be evaluated for limitation of functioning of the 
part affected under Diagnostic Code 7805. 38 C.F.R. § 4.118 
(2001).

In pertinent part, the criteria that became effective August 
30, 2002, provide for assignment of a 10 percent evaluation 
under Diagnostic Code 7801 for scars other than on the head 
face, or neck, where such are deep or cause limited motion 
and cover an area or areas exceeding 39 square centimeters 
(six square inches). 38 C.F.R. § 118, Diagnostic Code 7801. 
Note (1) to Diagnostic Code 7801 states that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25. Note (2) to Diagnostic Code 7801 states that a deep 
scar is one associated with underlying soft tissue damage. 
Under Diagnostic Code 7802, a 10 percent rating may be 
assigned scars, other than head, face, or neck, that are 
superficial, do not cause limited motion and cover an area or 
areas of 929 square centimeters (144 square inches) or 
greater. Superficial unstable scars warrant a 10 percent 
rating under Diagnostic Code 7803, a superficial scar that is 
painful on examination may be assigned a 10 percent rating 
under Diagnostic Code 7804 and Diagnostic Code 7805 provides 
that other scars should be rated on limitation of function of 
the affected part. Notes associated with these diagnostic 
codes explain that a superficial scar is one not associated 
with underlying soft tissue damage and that an unstable scar 
is one where, for any reason, there is frequent loss of 
covering of skin over the scar. 38 C.F.R. § 4.118, Diagnostic 
Codes 7802, 7803, 7804, 7805 (2005).

Again, the Board is considering this issue under both the 
former and the current schedular criteria because, should an 
increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the change.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 
65 Fed. Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2005).

Scar of the right thigh

In the present case, the most probative evidence in this case 
regarding the severity of the residual scar from the 
veteran's shell fragment wounds consists of the VA 
compensation examinations performed in August 1998, October 
2002, and June 2004.  

These medical findings clearly demonstrate that the veteran's 
residual scar of the right thigh is superficial, it is not 
unstable, and it does not result in any underlying soft 
tissue damage.  During the October 2002 VA examination, the 
examiner specifically determined that the scar was smooth, 
there was no adherence, there was no ulceration or breakdown 
of the skin, there was no elevation or depression of the 
scar.  There was no underlying tissue loss, there was no 
inflammation, edema, or keloid formation, limitation of 
function due to the scar and no disfigurement.  Similar 
findings are shown during the June 2004 VA examination.  
These findings also show that the residual scar measures 
approximately 3 inches in length by 2-to-3 centimeters in 
width.  

Based on these findings, a compensable rating is not 
warranted for the residual scar under the revised regulations 
based on the area of the residual scar, instability, or based 
on pain.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 
7804.  However, under the regulations previously in effect, a 
10 percent rating was warranted for a superficial scar shown 
to be tender and painful on objective demonstration.  38 
C.F.R. § 4.118, Diagnostic Code 7804.  

During the August 1998 VA examination, the physician did not 
describe the scar as painful but noted that there was minimal 
tenderness on palpation.  Likewise, during the October 2002 
VA examination the examiner noted that the veteran had mild 
pain when the scar was compressed.  The examiner also noted 
that there was tenderness at the right lateral thigh.  During 
the June 2004 VA examination, the physician did not find a 
painful scar but noted that the veteran felt sensitivity over 
the scar with changes in weather.  This physician determined 
that the scar was not painful during the objective 
examination.  

In this case, the probative medical evidence contains 
findings that the residual scar is tender and other findings 
that show the scar is not tender or painful on objective 
examination.  Therefore, applying the benefit of the doubt in 
this case shows the veteran meets the requirements for a 10 
percent rating under the criteria effective prior to August 
30, 2002.  

For these reasons, the Board finds that the probative 
evidence is evenly balanced on whether the residual scar of 
the right thigh is tender and painful on objective 
examination.  The Board concludes that the criteria for 
entitlement to a disability evaluation of 10 percent for a 
residual scar from shell fragment wounds of the right thigh 
have been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 4.118 Diagnostic Code 7804.  

Scars of the pubic area, right anterior abdomen

With respect to the issue of entitlement to a compensation 
rating for scars of the pubic area, right anterior abdomen, 
and post-operative residuals of warts, the Board again finds 
that the most probative evidence in this case consists of the 
VA compensation examinations performed in August 1998, 
October 2002, and June 2004.  

The medical findings dated as early as the initial post-
service VA examination in November 1969 show that these 
residual scars are well healed.  That physician described the 
scars as painless to touch and non-keloid.  In fact, the 
veteran has not contended that these scars result in 
tenderness or pain or other functional impairment.  

These current medical findings clearly demonstrate that the 
veteran's residual scars of are superficial, not unstable, 
and they do not result in any underlying soft tissue damage.  
During the October 2002 VA examination, the examiner only 
found the right lateral thigh scar to be tender.  The 
examiner specifically described the scar of the right 
anterior abdomen as nontender on examination.  The examiner 
also stated that there was no visible scar of the pubic area 
from post-operative residuals of warts.  During the June 2004 
VA examination, the physician reported that the scar of the 
right abdomen measures 1 inch in length by 1 centimeter in 
width and the pubic area scar measures 2 centimeters by 4 
centimeters.  This physician specifically determined that 
these scars were not painful during the objective physical 
examination.  

These medical findings also show the residual scars are 
smooth, they are not adherent, there is no ulceration or 
breakdown of the skin, and there is no elevation or 
depression of the scars.  There is no underlying tissue loss, 
no inflammation, edema, or keloid formation, no 
disfigurement, and limitation of function due to the scars.  
Neither the October 2002 nor June 2004 VA examinations 
contain any findings or diagnoses pertaining to residuals of 
postoperative warts.

On review of the evidence, there is no basis for the award of 
a compensable rating for scars of the pubic area, right 
anterior abdomen, and post-operative residuals of warts under 
the rating criteria in effect prior to August 30, 2002, as 
scars of the pubic area, right anterior abdomen, and post-
operative residuals of warts have not been shown to be poorly 
nourished, subject to ulceration, tender or painful, and have 
not been shown to affect the function.

As to consideration under the revised rating criteria, scars 
of the pubic area, right anterior abdomen, and post-operative 
residuals of warts do not qualify for a compensable rating 
under Diagnostic Code 7801 because the area falls far short 
of the minimum 39 square centimeters required for a 
compensable rating under that diagnostic code.  Likewise, if 
it is considered a superficial scar, under the revised rating 
criteria, the scars of the pubic area, right anterior 
abdomen, and post-operative residuals of warts do not qualify 
for a compensable rating under any other diagnostic code, and 
that is because it does not cause limited motion or any other 
limitation of function, and it is not unstable or painful.

Based on these findings, a compensable rating is not 
warranted for the scars of the pubic area, right anterior 
abdomen, and post-operative residuals of warts under the 
prior or revised regulations based on the area of the 
residual scars, instability, or based on tenderness or pain.  
38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804.  

For these reasons, the Board finds that the preponderance of 
the evidence does not show that the scars of the pubic area, 
right anterior abdomen, and post-operative residuals of warts 
are tender and painful on objective examination.  The Board 
concludes that the criteria for entitlement to a compensable 
disability evaluation of 10 percent for scars of the pubic 
area, right anterior abdomen, and post-operative residuals of 
warts have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.118 Diagnostic Code 7804.  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's shell fragment wound residual muscle 
group of the right thigh, residual scar of the right thigh, 
and scars of pubic area, right anterior abdomen, and post-
operative residuals of warts now cause or has in the past 
caused marked interference with his employment, or that such 
has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).




ORDER

The appeal for entitlement to an increased evaluation for 
scar of the nose is dismissed.

Entitlement to a disability rating in excess of 10 percent 
for residual muscle damage from shell fragment wounds of the 
right thigh is denied.  

Entitlement to a separate disability rating of 10 percent for 
a residual scar from shell fragment wounds of the right 
thigh, under the criteria effective prior to August 30, 2002, 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.  

Entitlement to a compensable disability rating for scars of 
the pubic area, right anterior abdomen, and post-operative 
residuals of warts is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


